Citation Nr: 0300787	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  97-00 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
arteriosclerotic heart disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

This veteran had active service from April 1966 to July 
1972 and from December 1976 to July 1983.

This matter comes to the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision by the Department 
of Veterans Affairs (VA) St. Petersburg, Florida Regional 
Office (RO).  

This matter was remanded by the Board on two occasions, in 
March 1998 and in March 1999, for further development.  
The Board is satisfied that all Remand directives were 
accomplished and that no further development in this 
regard is necessary for an equitable adjudication of this 
case.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
decision of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's arteriosclerotic heart disease is well-
controlled on medication, without episodes of acute 
congestive heart failure; there is no clinical evidence of 
a workload of greater than 3 METs but not greater than 5 
METs that results in dyspnea, fatigue, angina, dizziness, 
or syncope; or left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
30 percent for arteriosclerotic heart disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.104, Diagnostic Code 
7005 (1997) and (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

While this appeal was still being developed at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000 which emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 1991 & Supp. 2002).  The law applies to all 
claims filed on or after the date of its enactment or, as 
in this case, filed before the date of enactment and not 
yet subject to a final decision as of that date because of 
an appeal filed which abated the finality of the decision 
appealed.  38 U.S.C.A. § 5107, Note (West Supp. 2002).  VA 
has promulgated regulations implementing the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) (2002).  
These regulations, likewise apply to any claim for 
benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not 
decided by VA as of that date, except as specified.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of 
the rating decisions in May and August 1995, the statement 
of the case (SOC) dated in June 1995; the Board Remands 
dated in March 1998 and March 1999; the Hearing Officer's 
Decision rendered in August 1996; and the supplemental 
statements of the case (SSOC) dated in June 1998 and 
August 2002, the RO provided the veteran with the 
applicable law and regulations and gave adequate notice as 
to the evidence needed to substantiate his claims.  In 
addition, the RO gave notification of the VCAA provisions 
by way of the August 2002 SSOC, thereby explaining the 
notice and duty to assist provisions of the new law, 
including the respective responsibilities of the parties 
to secure evidence.  Thus, the Board is satisfied that the 
RO has provided all notice as required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured VA 
medical examinations, VA treatment records, and private 
outpatient records.  The veteran has not authorized VA to 
obtain any additional private evidence.  The Board finds 
that the duty to assist the veteran with the development 
of his claim is satisfied.  38 U.S.C.A. § 5103A (West 
Supp. 2002).  

Analysis

The veteran claims that he is entitled to an evaluation 
greater than the current 30 percent assigned for his 
arteriosclerotic heart disease.  At the outset, the Board 
notes that the RO granted service connection for 
arteriosclerotic heart disease in a rating decision dated 
in August 1983 and assigned a 30 percent evaluation at 
that time.  Subsequent rating actions have continued the 
30 percent rating.  In a rating decision dated in August 
1995, the evaluation was increased to 100 percent due to 
hospitalization; thereafter, the 30 percent evaluation was 
reassigned.  

Disability evaluations are determined, as far as 
practicable, upon the average impairment of earning 
capacity attributable to specific injuries or combination 
of injuries coincident with military service.  38 U.S.C.A. 
§ 1155.  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of 
activity imposed by that disability.  The degrees of 
disability contemplated in the evaluative rating process 
are considered adequate to compensate for loss of working 
time due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

The criteria for evaluating cardiovascular disorders were 
changed effective January 12, 1998.  Schedule for Rating 
Disabilities, the Cardiovascular System, 62 Fed. Reg. 
65,207 (1997).  In the August 2002 SSOC, the veteran's 
cardiac disability was rated under the amended rating 
criteria; thus, he has been apprised of such changes in 
the law and regulations.  The revised provisions of 
Diagnostic Code 7005 incorporate objective measurements of 
the level of physical activity, expressed numerically in 
metabolic equivalents (METs), at which cardiac symptoms 
develop.  The Board further observes that METs are 
measured by means of a treadmill test.  However, it is 
recognized that a treadmill test may not be feasible in 
some instances owing to a medical contraindication, such 
as unstable angina with pain at rest, advanced 
atrioventricular block, or uncontrolled hypertension.  If 
a treadmill test is thought to be inadvisable due to 
factors including the foregoing, "the examiner's 
estimation of the level of activity, expressed in METs and 
supported by examples of specific activities, such as slow 
stair climbing or shoveling snow that results in dyspnea, 
fatigue, angina, dizziness, or syncope, is acceptable."  
See 38 C.F.R. § 4.104, Note 2 (2002).  

On and after January 12, 1998, a 30 percent evaluation is 
warranted for arteriosclerotic heart disease (coronary 
artery disease) with a documented history of coronary 
artery disease where a workload of greater than 5 
metabolic equivalents (METs) but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or 
syncope; or, there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  
A 60 percent evaluation is warranted where there is more 
than one episode of acute congestive heart failure in the 
past year; or where a workload of greater than 3 METs but 
not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or where there is left 
ventricular dysfunction with an ejection fraction of 30 to 
50 percent.  A 100 percent evaluation is warranted with 
chronic congestive heart failure; or where a workload of 3 
METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope; or where there is left ventricular 
dysfunction with an ejection fraction of less than 
30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 
(2002). 

Under the criteria for rating arteriosclerotic heart 
disease in effect prior to January 12, 1998, a 30 percent 
evaluation was warranted for arteriosclerotic heart 
disease after six months following acute illness from 
coronary occlusion or thrombosis, or with a history of 
substantiated anginal attacks, when ordinary manual labor 
was feasible.  A 60 percent evaluation was warranted 
following a typical history of acute coronary occlusion or 
thrombosis, or with a history of substantiated repeated 
anginal attacks, when more than light manual labor was not 
feasible.  A 100 percent evaluation was warranted during, 
and for six months following, acute illness from coronary 
occlusion or thrombosis with circulatory shock, etc.  A 
100 percent evaluation was also appropriate after this 
six-month period with chronic residual findings of 
congestive heart failure or angina on moderate exertion or 
when more than sedentary employment was precluded. 
Authentic myocardial insufficiency with arteriosclerosis 
may be substituted for occlusion in these evaluation 
criteria.  38 C.F.R. § 4.104, Diagnostic Code 7005 (as in 
effect prior to January 12, 1998).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311, 
(1991), where a law or regulation changes after the claim 
has been filed or reopened before an administrative or 
judicial process has concluded, the version most favorable 
to the veteran applies unless Congress provides otherwise, 
or permits the VA Secretary to do otherwise.  The Board 
has determined in this case that neither the old criteria 
nor the new criteria are more beneficial to the veteran so 
as to support the assignment of a higher rating.  See 
Karnas v. Derwinski, 1 Vet. App. at 313.  

Although the regulations require a review of past medical 
history of a service-connected disability, they do not 
give past medical reports precedence over current 
examinations.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this regard, the Board points to the clinical 
findings on the most recent VA examination in October 
1999.  At that time, the veteran stated that he had 
shortness of breath and angina about two times a week, 
both at rest and with stress.  He also reported occasional 
palpitations, but denied syncope, paroxysmal nocturnal 
dyspnea, or orthopnea.   The veteran also denied any 
symptoms associated with significant claudication or other 
symptoms of peripheral vascular disease.  He also denied 
any history of strokes.  

On examination, the examiner noted blood pressure readings 
on three separate occasions on the day of examination of 
114/80, 116/86, and 110/84.  The veteran's pulse was 60 
and respirations were 16 per minute.  The heart rate and 
rhythm were without murmurs, gallops, or rubs and his 
lungs were clear.  Results from an electrocardiogram (EKG) 
performed that same day showed a normal sinus rhythm with 
a heart rate of 56, Q waves in leads III and AVF 
consistent with inferior wall myocardial infarction, age 
undetermined.  No other abnormalities were present.  

The examiner also noted that a 2D echocardiogram performed 
in May 1998 was entirely normal with chamber sizes being 
normal, normal ejection fraction of approximately 
65 percent, no segmental wall motion abnormalities and 
normal valves and Doppler exam.  The results of the stress 
test were that on exertion, the veteran's heart beat was 
equivalent with a METs level of 10.  The test was negative 
for inducible ischemia.  The examiner noted that the 
results indicated that it was unlikely that the atypical 
random resting chest pain was angina or cardiac in nature.  
The examiner concluded that there was no evidence of 
peripheral vascular disease and that the veteran's 
hypertension was well-controlled on Metoprolol and 
Diltiazem and Losartan.  With respect to a history of 
hypertension, the examiner noted no abnormalities with the 
exception of coronary artery disease that related to long-
standing hypertension.  With respect to coronary artery 
disease, the examiner noted several risk factors and 
recorded the veteran's complaints of occasional shortness 
of breath and angina that occurred erratically, at times 
with rest, other times with stressful activity.  

In light of the above, the Board notes that under the 
amended criteria related to heart disease, the evidence 
noted on VA examination in October 1999 does not support a 
higher evaluation than the current 30 percent for the 
veteran's arteriosclerotic heart disease.  Essentially, 
the evidence of record does not support more than one 
episode of acute congestive heart failure in the past 
year, or in fact, any episode of congestive heart failure 
in the span of one year; or a workload of greater than 3 
METs but not greater than 5 METs that results in dyspnea, 
fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of 30 to 
50 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.  

As stated in the recitation of the clinical evidence 
above, while the veteran complained of episodes of 
shortness of breath and symptoms of angina, the examiner 
noted specifically that the veteran's symptoms unlikely 
were due to angina or were even cardiac in nature.  Also, 
the examiner specifically noted no peripheral vascular 
disease was present and that the veteran's hypertension 
was well-controlled on medication.  Thus, in light of the 
clinical findings noted herein, the Board concludes that 
the veteran's arteriosclerotic heart disease does not 
warrant an evaluation in excess of 30 percent under the 
revised rating criteria.  38 C.F.R. § 4.104, Diagnostic 
Code 7005.  

Moreover, the objective evidence of record also does not 
support a higher evaluation under the former criteria for 
arteriosclerotic heart disease.  Essentially, there are no 
clinical data to substantiate arteriosclerotic heart 
disease after six months following acute illness from 
coronary occlusion or thrombosis, or with a history of 
substantiated anginal attacks, when ordinary manual labor 
was feasible.  38 C.F.R. § 4.104, Diagnostic Code 7005 (as 
in effect prior to January 12, 1998).  Thus, an evaluation 
greater than 30 percent under the former regulations is 
not warranted under these facts.  

Additionally, other VA and private outpatient records 
associated with treatment for the veteran's 
arteriosclerotic heart disease equally do not support an 
increased evaluation for arteriosclerotic heart disease 
under neither the former nor the amended rating criteria.  
In particular, treatment records from a private heart 
facility dated from July 1998 to November 2001 include 
several statements by one private physician.  In a 
statement dated in November 2001, it is noted that the 
veteran was experiencing no symptoms of angina or heart 
palpitations and felt well overall.  The physician also 
noted that the veteran remained on medication for lipid 
control, blood pressure reading was 120/80; weight was 
stable; carotid pulses were 2+ without bruits; lungs were 
clear; heart was normal, S1 and S2 with a I/VI systolic 
ejection murmur, without change; and the extremities were 
without peripheral edema.  In pertinent part, the 
physician diagnosed arteriosclerotic heart disease, 
clinically stable, and hypertension well-controlled on 
medication.  

In a May 2001 statement, it is noted that the veteran was 
doing well from the cardiovascular standpoint - he had no 
signs or symptoms of angina or palpitations or pulmonary 
congestion or edema.  The impression rendered at that time 
was arteriosclerotic heart disease, status post RCA 
angioplasty and stinting, stable without current anginal 
symptoms and with nuclear stress test in February 2001 
showing previous scarring, but no current ischemia on 
present medications; and labile hypertension controlled on 
current medications.  In a December 2000 statement, the 
physician essentially provided the same report and 
indicated no cardiac-related symptoms were present at that 
time.  

Further, the Board points to VA outpatient records 
extending from 1995 to 1998 that generally describe the 
veteran's past medical history with respect to his cardiac 
symptomatology and indicate overall no further anginal 
symptoms or any negative changes.  Basically, the clinical 
data of record suggest overall improvement in the 
veteran's arteriosclerotic heart disease and a lack of 
substantial complaints or treatment associated with his 
heart disease.  

Thus, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for his arteriosclerotic heart disease, both under 
the former and revised rating criteria.  In sum, the 
objective evidence of record supports increasing 
improvement in the veteran's heart disability, 
hypertension well-controlled on medication, positive 
stress-testing results, and no complaints to the contrary.  
The medical data do not substantiate impairment greater 
than what is currently encompassed within the 30 percent 
rating for arteriosclerotic heart disease under the 
pertinent law and regulations.  The Board therefore 
concludes that there is no doubt to be resolved in the 
veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Therefore, his 
claim for an evaluation in excess of 30 percent for 
arteriosclerotic heart disease must be denied under any of 
the pertinent rating criteria.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (prior to January 12, 1998 and after 
January 12, 1998).  


ORDER

An evaluation in excess of 30 percent for arteriosclerotic 
heart disease is denied.  


		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

